                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                     :      Case No. 1:16-cr-036
                                               :
 vs.                                           :      Judge Timothy S. Black
                                               :
 JORY LEEDY,                                   :
                                               :
        Defendant.                             :

           ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

       This criminal case is before the Court on Defendant’s motion to suppress evidence

(Doc. 22) and supplemental memorandum (Doc. 49), and the Government’s responses in

opposition (Docs. 29, 62).

                                    I. BACKGROUND

       On April 20, 2016, Defendant Jory Leedy was charged by way of Indictment with

two counts of aggravated sexual abuse of a child under the age of twelve, in violation of

18 U.S.C. § 2241(c). (Doc. 11). A superseding indictment, filed on December 21, 2016,

added one additional count of the same offense. (Doc. 51).

       On April 11, 2016, as part of the underlying investigation, Task Force Officer

Donald Minnich sought and obtained a search warrant from a federal magistrate judge,

authorizing a search of Defendant’s home and vehicle, as well as any computers,

cameras, or similar media devices. (Doc. 29, Ex. 1 at 1-5). TFO Minnich asserts in his

affidavit that “there is probable cause to believe that violation of Title 18, United States

Code, § 2241 [i.e., aggravated sexual abuse of a minor] has been committed, and

evidence of those violations is located in the residence and vehicle described in
Attachment B.” (Id. at 15). The affidavit also includes an attached list of items to be

seized, including, inter alia, computers, cameras and other recording equipment,

electronic storage devices, as well as photographs, notes, records, etc., specifically

relevant to the allegations. (Id. at 16-18, Att. A).

       The affidavit identifies the places to be searched as “the residential property

located at 97 Arlington Ave., Franklin, Ohio 45005 (the SUBJECT PREMISES) and []

the vehicle described as a White Ford Freestyle, Ohio License Plate Number EVT5914

(the SUBJECT VEHICLE).” (Id. at 5).1 TFO Minnich further explains that he undertook

various database searches and conducted follow-up confirmation, all verifying that

Defendant resided at the subject premises and that he was the registered owner and

known driver of the subject vehicle. (Id. at 11).

       TFO Minnich’s affidavit also details the information and allegations establishing

probable cause, based on the investigation at the time.

       Defendant now seeks suppression of the evidence obtained during the execution of

the search warrant, arguing that the warrant was insufficient under the Fourth

Amendment. (Docs. 22, 49).

                              II. STANDARD OF REVIEW

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures,” by

providing that “no Warrants shall issue, but upon probable cause, supported by Oath or


1
 The property and vehicle are more fully described in Attachment B of the Affidavit. (Doc. 29-
1, Ex. 1 at Att. B).

                                               2
affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” U.S. Const. amend. IV.

       “The exclusionary rule prohibits the admission of evidence seized in searches and

seizures that are deemed unreasonable under the Fourth Amendment, as well as

derivative evidence acquired as a result of an unlawful search.” United States v.

Kennedy, 61 F.3d 494, 497 (6th Cir. 1995) (citing Wong Sun v. United States, 371 U.S.

471, 484-85 (1963)). The exclusionary rule serves to deter law enforcement from

obtaining evidence by unconstitutional means. Nix v. Williams, 467 U.S. 431, 442-43

(1984). So critical is the goal of deterring violations of constitutional and statutory

protections that exclusion is the appropriate remedy “notwithstanding the high social cost

of letting persons obviously guilty go unpunished for their crimes.” Id. at 443.

       A defendant may seek the suppression of evidence by filing a pretrial motion with

the Court. Fed. R. Crim. P. 12(b)(3)(C). “It is well settled that in seeking suppression of

evidence the burden of proof is upon the defendant to display a violation of some

constitutional or statutory right justifying suppression.” United States v. Patel, 579 F.

App’x 449, 453 (6th Cir. 2014) (citing United States v. Rodriguez–Suazo, 346 F.3d 637,

643 (6th Cir. 2003)).

                                      III. ANALYSIS

       The Fourth Amendment requires that a warrant set forth “probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched,

and the persons or things to be seized.” U.S. Const. amend. IV. “Probable cause is a




                                              3
reasonable ground for belief supported by less than prima facie proof but more than mere

suspicion.” United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008).

       “In deciding whether an affidavit establishes probable cause, ‘[t]he task of the

issuing magistrate is simply to make a practical, common-sense decision whether, given

all the circumstances set forth in the affidavit before him … there is a fair probability that

contraband or evidence of a crime will be found in a particular place.’” United States v.

Sinclair, 631 F. App’x 344, 348 (6th Cir. 2015) (quoting Illinois v. Gates, 462 U.S. 213,

238 (1983)).

       When reviewing the sufficiency of an affidavit, “reviewing courts are to accord

the magistrate’s determination ‘great deference.’” United States v. Allen, 211 F.3d 970,

973 (6th Cir. 2000) (quoting Gates, 462 U.S. at 236). Moreover, the Court must limit its

examination to the information contained within the four corners of the affidavit, taking

into account, however, the totality of the circumstances. United States v. Dyer, 580 F.3d

386, 390 (6th Cir. 2009) (citing Gates, 462 U.S. at 230).

       Here, Defendant raises four arguments in support of his motion to suppress: (1) the

warrant did not provide a sufficient nexus to Defendant’s home; (2) the warrant was

lacking in probable cause to believe that the crime identified had been committed; (3) the

warrant was overbroad; and (4) the affidavit in support of the warrant failed to disclose

material information, which would have negated probable cause. Defendant also requests

a Franks hearing in relation to his fourth argument.




                                              4
       A. The Warrant Contains a Sufficient Nexus Between the Evidence Sought
          and the Place to be Searched

       Defendant argues that “the search warrant does not aver that any illegal conduct

actually occurred at [Defendant’s] residence,” and that the limited reference made to the

residence is insufficient to “suggest[] that evidence may be found at the residence based

on a crime occurring there.” (Doc. 22 at 8). Defendant acknowledges that the affidavit

includes allegations that Defendant took pictures of the minors, but suggests that “there is

not sufficient indication in the warrant or reason to believe that the pictures were

preserved or that they would be found at the residence.” (Id.)

       To obtain a search warrant, the affidavit must demonstrate “a fair probability that

contraband or evidence of a crime will be found in a particular place.” Gates, 462 U.S. at

238. Thus, the “affidavit must establish a nexus between the place to be searched and the

evidence sought.” United States v. Elbe, 774 F.3d 885, 889 (6th Cir. 2014) (citing United

States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc)). “That nexus can be

inferred from ‘the type of crime being investigated, the nature of things to be seized, the

extent of an opportunity to conceal the evidence elsewhere and the normal inferences that

may be drawn as to likely hiding places.’” Id. at 889-90 (quoting United States v.

Williams, 544 F.3d 683, 687 (6th Cir. 2008)).

       Here, Defendant argues that the affidavit fails to allege a crime occurred in his

home. This is accurate: TFO Minnich never stated that the alleged conduct occurred

within Defendant’s home. However, no such allegation is necessary. Indeed, there is no

requirement that the location to be searched must be where the offense occurred, but



                                              5
rather where evidence of the offense may be found. Thus, Defendant’s argument fails as a

matter of law.

       Moreover, contrary to Defendant’s assertion, the affidavit sets forth a sufficient

nexus to the home. Specifically, the allegations contained in the affidavit are that

Defendant committed the offenses against the minors on occasions where he, alone, took

the minors on overnight trips. As demonstrated by the list of items to be seized, a

primary focus of the search was to obtain evidence of those trips (e.g., pictures,

correspondence, travel logs, invoices, etc.) and the alleged conduct (e.g., pictures, videos,

recording equipment, etc.).

       Further, the affidavit sets forth a sufficient basis to conclude that such evidence

will be located in Defendant’s home or vehicle. Specifically, as to photographs and

videos, the affidavit states that:

               The boys stated that LEEDY would often photograph and
               video them during the various trips they took. LEEDY made a
               video compilation which showed all the trips that he took with
               MV1 and MV2. The video was provided [to] their mother on
               a compact disc. In addition, when contact was cut off between
               LEEDY and the boys, he emailed the video to a child protective
               services employee in an attempt to show how well he treated
               the boys. The video has dates and locations where the trips
               were taken. LEEDY took photographs on the trips as well,
               which he sent to their mother using his cellular telephone.

(Doc. 29-1 at 13-14). Given Defendant’s email and text dissemination of the images and

videos—including a video compilation, which one can reasonably conclude was created

on his personal computer—it was very likely that the evidence still existed, in some form,

in Defendant’s home. United States v. Terry, 522 F.3d 645, 648 (6th Cir. 2008) (“district



                                              6
court did not err in concluding that ‘as a matter of plain common sense, if … [an] image

has originated or emanated from a particular individual’s email account, it logically

follows that the image is likely to be found on that individual’s computer or on storage

media associated with the computer’”). Further, the nature of the evidence sought—e.g.,

images, videos, travel records and documents, personal correspondence, etc.—quite

reasonably gives rise to the inference that the evidence would be found in Defendant’s

home. See Elbe, 774 F.3d at 889-90.

       The Court finds that TFO Minnich’s affidavit establishes a sufficient nexus

between the evidence sought and the location to be searched.

       B. There is Probable Cause as to the Identified Offense

       Defendant also argues that the information contained in the affidavit is insufficient

to establish probable cause that the identified offense—aggravated sexual abuse of a

minor, in violation of 18 U.S.C. § 2241—occurred. (Doc. 22 at 8-9). Specifically,

Defendant asserts that:

              The only crime listed in the search warrant in this case is 18
              U.S.C. § 2241, Aggravated Sexual Abuse of Minor. This
              statute makes it a crime to “cross a state line with intent to
              engage in a sexual act with a person who has not attained the
              age of 12 years” and to “knowingly engage in a sexual act”
              with such minor. 18 U.S.C. § 2241(c).

              The warrant in this case quite simply fails to provide evidence
              to establish probable cause to believe that a sexual act with a
              minor occurred outside the State of Ohio. The warrant
              mentions out of state travel and it also references sex acts, but
              it does not make a connection or sufficiently aver that a specific
              sex act actually occurred outside Ohio.

(Doc. 22 at 9). The Court disagrees.


                                              7
       As an initial matter, the relevant proscription under 18 U.S.C. § 2241(c) is

“cross[ing] a State line with intent to engage in a sexual act with a person who has not

attained the age of 12 years….” There is no requirement that the sexual act occur. Thus,

even if the affidavit failed to allege sexual acts occurred outside of Ohio, the point would

not be fatal.

       Regardless, here, the affidavit expressly states that the minors allege sexual

misconduct occurred in states other than Ohio. For example, TFO Minnich states that

“two male juveniles, 10 and nine years of age (hereinafter MV1 and MV2), had disclosed

being sexually assaulted by [Defendant] … [and] stated the abuse took place over the

course of two years and occurred in numerous jurisdictions and several different states.”

(Doc. 29-1 at 9) (emphasis added). The affidavit further details that Defendant and the

minors stayed overnight in hotels in Ohio and in other states. E.g., id. at 8 (“They spent a

night in a hotel in Kentucky. … On the way to Florida, they spent a night at a Motel 6,

located at 742 Highway 53 East SE, Calhoun, Georgia 30701”). The affidavit then states

that, “MV2 disclosed that every time they stayed at a hotel, LEEDY would touch them …

[and] LEEDY began to suck on their privates when they were at the hotels.” (Id. at 12)

(emphasis added).

        Thus, the affidavit expressly details the out-of-state travel, which constitutes an

element of the identified offense, i.e., aggravated sexual abuse of a minor, in violation of

18 U.S.C. § 2241. Moreover, the information contained in the affidavit establishes

probable cause to believe that evidence of the § 2241 offense—which evidence is




                                              8
identified in Attachment A of the warrant—will be found in Defendant’s home and/or

vehicle. Accordingly, suppression is not warranted.

       C. The Warrant is Not Overbroad

       Next, Defendant argues that “the government sought a broad sweeping search for

all of the items listed in Attachment A to the search warrant … [y]et the affidavit to the

warrant fails to explain how evidence related to the crime will be found among those

items.” (Doc. 22 at 9-10).

       The Fourth Amendment requires that a search warrant “particularly describ[e] the

place to be searched, and the persons or things to be seized.” U.S. Const. amend. IV.

“The particularity requirement eliminates the ‘danger of unlimited discretion in the

executing officer’s determination of what is subject to seizure….’” United States v.

Blakeney, 942 F.2d 1001, 1026 (6th Cir. 1991) (quoting United States v. Savoca, 761

F.2d 292, 298–99 (6th Cir. 1985)). Moreover, the degree of particularity “will vary with

the circumstances of the case, [and the description of the items seized] will be valid if it is

as specific as the circumstances and the nature of the activity under investigation permit.”

United States v. Meeks, 290 F. App’x 896, 903 (6th Cir. 2008) (quoting Guest v. Leis,

255 F.3d 325, 336 (6th Cir. 2001)).

       As this Court previously found, supra, the affidavit sufficiently sets forth

information relevant to the elements of the identified offense. Moreover, the warrant lists

the items to be searched and, where able and appropriate, specifically limits the search to

only those items relevant to the allegations in the affidavit.




                                              9
       For instance, Attachment A lists “all notes, documents, records, or correspondence

… pertaining to the travel of LEEDY described in the Affidavit.” (Doc. 29-1 at 16, ¶ 3)

(emphasis added). Attachment A further identifies “all originals, computer files, copies,

and negatives of photographs or videos taken on trips described in the Affidavit.” (Id. at

¶ 4) (emphasis added). Also included are “all diaries, address books, names, and lists of

names and address of individuals who may have been contacted … for the purpose of

arranging or documenting the trips described in in the Affidavit.” (Id. at ¶ 5) (emphasis

added).

       Moreover, the Court finds that even the items identified generally are appropriate,

as a more specific description would not have been possible under the circumstances. In

short, this Court concludes that the items listed in Attachment A are described “as

specific[ally] as the circumstances and the nature of the activity under investigation

permit.” Meeks, 290 F. App’x at 903.

       Accordingly, the search warrant was not overbroad.

       D. Franks Hearing is Not Warranted

       Finally, Defendant requests a Franks hearing, arguing that material information

was omitted from the affidavit, thereby undermining the probable cause determination.

(Doc. 22 at 10-12; Doc. 49).

       An affidavit in support of a search warrant is presumed valid. Franks v.

Delaware, 438 U.S. 154, 171 (1978). However, if “the supporting affidavit contains a

statement, necessary to the finding of probable cause, that is later demonstrated to be

false and included by an affiant knowingly and intentionally, or with a reckless disregard


                                             10
for the truth,” then the search warrant is invalid. United States v. Duval, 742 F.3d 246,

250 (6th Cir. 2014) (citing Franks, 438 U.S. at 155-56) (emphasis added). The same

holds true if the affiant knowingly and intentionally, or with reckless disregard, omits

material information, the inclusion of which would have negated the finding of probable

cause. United States v. Fowler, 535 F.3d 408, 415 (6th Cir. 2008).

          A defendant is entitled to an evidentiary hearing under Franks v. Delaware, in

order to challenge the validity of the search warrant, only if: (1) the defendant makes a

“substantial preliminary showing” that the affiant made a false statement or omitted

information, knowingly and intentionally, or with a reckless disregard for the truth; and

(2) the alleged false statement was necessary to, or inclusion of the omitted information

would have negated, the finding of probable cause. 438 U.S. at 155-56; Fowler, 535 F.3d

at 415.

          To make a substantial preliminary showing, “the challenger’s attack must be more

than conclusory and must be supported by more than a mere desire to cross-examine.”

Franks, 438 U.S. at 171. Accordingly, “there must be allegations of deliberate falsehood

or of reckless disregard for the truth, and those allegations must be accompanied by an

offer of proof.” Id. Notably, “there is a higher bar for obtaining a Franks hearing on the

basis of an allegedly material omission as opposed to an allegedly false affirmative

statement.” Fowler, 535 F.3d at 415.

          However, even if the defendant has met all requirements for a Franks hearing, if

the Court finds that the false or omitted information would not have changed the probable

cause determination, no hearing is required. Franks, 438 U.S. at 171-72.


                                              11
       Here, Defendant argues that the affidavit should have informed the magistrate

judge that, during the first forensic interview, the minors denied that any sexual abuse

occurred outside the state of Ohio. (Doc. 22 at 10). Moreover, Defendant asserts the

affidavit should have disclosed that, prior to the forensic interviews, “the children were

fed much of the information they detailed,” and that the minors’ parents, as well as their

case worker, exposed them to information regarding Defendant’s criminal history and

past conduct. (Id. at 11; Doc. 49). Defendant further argues that the affidavit should

have detailed that the case worker, Alina Whittaker, showed or read a document to the

minors, which document Ms. Whittaker subsequently destroyed. (Id.)2

       The Court agrees that this information was not contained in the affidavit, but finds

that, even if the omitted information were included, it would not have changed the

probable cause determination.

       First, it is hardly surprising that two children (ages nine and ten at the time) may

not have freely and openly disclosed—to a complete stranger conducting a forensic

interview—all of the details of the minors’ alleged sexual abuse. While any such

inconsistencies may be fodder for cross-examination at trial, it is hardly sufficient here to

undermine probable cause. This is so, in particular, given that the affidavit in this case

contains an overwhelming amount of information to support a finding of probable cause.

       Second, the fact that the minors were aware of Defendant’s criminal history and

prior conduct does not render their own disclosures false. Defendant asserts that the


2
 This Court’s prior Order (Doc. 81) details the circumstances surrounding the destroyed
document, as well as the allegations that the minors were coached.

                                              12
similarity between the minors’ disclosures and Defendant’s past conduct evidences that

the minors’ disclosures were merely recitations of the information they heard, rather than

truthful statements about actual abuse they had endured. However, any similarities could

just as easily evidence a pattern of conduct by Defendant, which would only further

support a finding of probable cause.

      Because the omitted information would not have changed the probable cause

determination, the Court finds that no Franks hearing is warranted.

                                  IV. CONCLUSION

      Based upon the foregoing, Defendant’s motion to suppress (Doc. 22) is DENIED.

      IT IS SO ORDERED.

Date: January 16, 2019
                                                           Timothy S. Black
                                                           United States District Judge




                                            13
